DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a plasma arc torch cartridge, classified in H05H 1/3457.
II. Claims 18-36, drawn to a consumable assembly for a plasma torch, classified in H05H 1/34.
III. Claim 37, drawn to a method of cooling a plasma arc torch, classified in B23K 37/003.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related assemblies for a plasma arc torch. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive because invention I is a cartridge while invention II is a consumable assembly having a metallic body.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice the apparatus of invention I can be used with a plasma arc welding process.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of invention I can be used with a plasma arc welding process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions as listed above have divergent search areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
During a telephone conversation with Gerald Worth on 3/21/2022 a provisional election was made without traverse to prosecute the invention of II, claims 18-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-17 and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019, 10/16/2020,6/21/2021,3/02/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18,19,21,23,24,35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matus (US 2005/0109736). 

With regards to claim 18, Matus discloses a consumable assembly for a plasma arc torch (a consumable assembly 38 for a torch body 36, Fig. 2), the consumable assembly comprising:
a metallic assembly body (shield 74 being either copper or stainless steel, 0040, lines 8-12) extending along a longitudinal axis through the metallic assembly body from a first end to a second end (shield 74 extending in a longitudinal axis of the consumable assembly 38, Fig. 2), the metallic assembly body defining a heat sink (shield 74 is made of either copper or stainless steel and would provide heat sink capabilities in being a metal, 0040, lines 8-12 ) having a plurality of swirl holes shaped to impart a flow pattern within or around the heat sink (swirl ring 50 shaped to impart a flow pattern within the shield 74, Fig. 2);
a nozzle having a base and in physical communication with the first end of the heat sink (nozzle portion 62 having a base and in physical communication with the first of the shield 74, Fig. 2); and
an electrode disposed within a portion of the heat sink and a portion of the nozzle (electrode 42 having a tip 46 that is surround by shield 74 and nozzle portion 62, Fig. 2).
With regards to claim 19, Matus discloses wherein the nozzle and the electrode are integrally formed as a part of within a consumable cartridge (nozzle portion 62 and electrode 42 are assembly into a one-piece consumable assembly, paragraph 0027, lines 6-9).
With regards to claim 21, Matus discloses a cartridge cap (shield cap 64, Fig. 2), the cartridge cap extending within the base of the nozzle toward the set of swirl holes (shield cap 64 passes over nozzle portion 62 and swirl ring 50, Fig. 2).
With regards to claim 23, Matus discloses a retaining cap directly connected to the metallic assembly body (shield cap 64 directly connected to shield 74, Fig. 2).
With regards to claim 24, Matus discloses wherein the nozzle and the electrode are connected to the retaining cap via the metallic assembly body (nozzle portion 62 and electrode 42 are connected to shield cap 64 via the shield 74, Fig. 2).
With regards to claim 35, Matus discloses a cap insert connected to the second end of the metallic assembly body (shield 74 is snap-fit engaged to end 76 of shielding cap 64, Fig. 2), the cap insert configured to orient the electrode and retain the electrode within the metallic assembly body (shield 74 snap fits to orient the electrode 42 and retain the electrode 42 within the shield 74, Fig. 2).
With regards to claim 36, Matus discloses a seal disposed within the cap insert (O-ring 73 between tab 70 of tip 58 to seal assembly, col 4, lines 45-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20,25-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Matus as applied to claims 18,19,21,23,24,35 and 36 above, and further in view of Sanders (US 2008/0217305).

With regards to claim 20, Matus does not teach wherein the electrode is a spring electrode. 
electrode 110 can include an internal electrical contact surface 170 adapted to interact with a circumscribing radial spring element 150, paragraph 0074, lines 4-7). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the electrode of Matus with the spring electrode as taught by Sanders to encourage robust contact with a working surface by the electrode during use.
With regards to claim 25, Sanders teaches a shield connected to the metallic assembly body (shield 120 connected to body 115, Fig. 3).
With regards to claim 26, Sanders teaches wherein the shield is connected to the metallic assembly body via a shield insulator (shield 120 is connected to body 115 through isolator part 210, Fig. 3).
With regards to claim 27, Sanders teaches wherein the shield insulator is press fit to at least one of the shield and the base of the nozzle (isolator part 210 is pressed to the shield 120 and side of fin 180C, Fig. 3).
With regards to claim 28, Sanders teaches wherein the shield insulator is electrically insulative (isolator part 210 is electrically isolated and therefore insulated, paragraph 0073, lines 8-12).
With regards to claim 29, Sanders teaches wherein the shield insulator is thermally conductive (shield 120 can be made of a conductive material and since the isolator part 210 is electrically isolated it  allows current to pass through, paragraph 0095, lines 1-2).
With regards to claim 31, Matus and Sanders does not teach wherein the shield has a heat capacity to current ratio of about 2-4 W/m-°K-A. It would have been an obvious matter of design choice to use the shield of Matus and Sanders, since the applicant has not disclosed that the has a heat capacity to current ratio of about 2-4 W/m-°K-A solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the shield of Matus and Sanders. 
Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Matus as applied to claims 18,19,21,23,24,35 and 36 above, and further in view of Jones et al (US 2002/0117483).

With regards to claim 32, Matus does not disclose a sleeve disposed about a portion of the electrode.
Jones et al teaches a sleeve disposed about a portion of the electrode (insulating sleeve 119 surrounds the mid-section 57 of the electrode 29, paragraph 0043, lines 1-2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the electrode of Matus with the sleeve as taught by Jones et al in order to provide insulation for an electrode to prolong the mechanical life. 
With regards to claim 34, Jones et al teaches wherein the sleeve includes a set of flow surfaces (insulating sleeve 119 has gas distributing holes 51, Fig. 1).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matus as applied to claims 18,19,21,23,24,35 and 36 above, and further in view of Klasson (US 3,794,806).

With regards to claim 22, Matus does not disclose wherein the metallic assembly body is anodized.
Klasson teaches wherein the metallic assembly body is anodized (collar 84 is preferably made of aluminum with an anodized coating, col 2, lines 71-74).
It would have been obvious to one skilled in the art at the time the invention was made to modify the metallic assembly body of Matus with an anodized layer as taught by Klasson in order to electrically insulate the torch if it accidentally touches against a metal object. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Matus and Sanders as applied to claims 20,25-29 and 31 above, and further in view of Klasson.

With regards to claim 30, Matus and Sanders does not teach wherein the shield insulator includes anodized aluminum.
Klasson teaches wherein the shield insulator includes anodized aluminum (collar 84 is preferably made of aluminum with an anodized coating, col 2, lines 71-74).
It would have been obvious to one skilled in the art at the time the invention was made to modify the shield insulator as taught by Matus and Sanders with an anodized layer as taught by Klasson in order to electrically insulate the torch if it accidentally touches against a metal object. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Matus and Jones et al as applied to claims 32 and 34 above, and further in view of Klasson.

With regards to claim 33, Matus and Jones et al teaches wherein the sleeve includes an anodized layer formed to electrically isolate the electrode from the base of the nozzle.
Klasson teaches wherein the sleeve includes an anodized layer formed to electrically isolate the electrode from the base of the nozzle (collar 84 is preferably made of aluminum with an anodized coating, col 2, lines 71-74).
It would have been obvious to one skilled in the art at the time the invention was made to modify the shield insulator of Matus and Jones et al with an anodized layer as taught by Klasson in order to electrically insulate the torch if it accidentally touches against a metal object. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                 
/THOMAS J WARD/Examiner, Art Unit 3761       
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761